                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                              Civil Case No. 3:16-cv-00695-GCM


Baronius Press Ltd.,                                 )
                   Plaintiff                         )
                                                     )
v.                                                   )
                                                     )
Saint Benedict Press LLC,                            )
                   Defendant.                        )
                                                     )

     PLAINTIFF’S REPLY TO AND REFUTATION OF DEFENDANT’S RESPONSE TO
    PLAINTIFF’S MOTION TO COMPEL DEFENDANT TO CORRECT DESIGNATION
     OF NON-SENSITVE, NON-TRADE SECRET DOCUMENTS FROM ATTORNEYS’
                        EYES ONLY TO CONFIDENTIAL
	
             Plaintiff Baronius Press, Ltd. (“Plaintiff”) respectfully submits this Reply to and

Refutation of Defendant’s Response to Plaintiff’s Motion to Compel Defendant to Correct

Designation of Non-Sensitive, Non-Trade Secret Documents From Attorneys’ Eyes Only to

Confidential (Dkt. No. 69) filed September 25, 2018 (“Response”).

        I.        NATURE OF THE CASE

        The current case is a copyright infringement case for willful copyright infringement by

Defendant, in violation of the Copyright Act of the United States, 17 U.S.C. § 101 et seq

concerning its restored literary work Fundamentals of Catholic Dogma (“Fundamentals”).


        II.       DEFENDANT CLAIMS TO HAVE RIGHTS IN FUNDAMENTALS

        In response to Plaintiff’s Motion to Compel Defendant to Correct Designation of Non-

Sensitive, Non-Trade Secret Documents from Attorneys’ Eyes Only to Confidential (Doc. 61)

(“Second Motion”), Defendant states that it has:




	                                    1
      Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 1 of 12
           (1) challenged the validity of the existence of an alleged valid copyright to the
           Work; (2) alleged that Defendant has rights in the Work; and (3) challenged
           Plaintiff’s claims to the Work. (Doc. No. 17, p. 13)
           (Doc. No. 69, p. 5)

       First, this argument by Defendant is not relevant to whether Defendant should designate

non-sensitive, non-trade secret documents from attorneys’ eyes only (“AEO”) to confidential,

and accordingly should not be considered by the Court.

       Second, since the beginning of this lawsuit, Defendant has not disclosed any evidence

that would support its points (1) and (3) above. Defendant has claimed various reasons to have

the right to publish Fundamentals namely (i) “as the successor-in-interest to B. Herder of St.

Louis, to whom Mercier Press granted exclusive US copublication rights” (ii) “[Defendant’s]

publication rights to Fundamentals have been recognized by the U.S. Bankruptcy Court for the

Northern District of Illinois, Western Division” (iii) “After extensive expert review and public

notice, the Court certified Defendant’s publication rights to Fundamentals by name when Saint

Benedict Press LLC acquired Defendant in 2008”. Defendant has not disclosed any evidence to

support its claims and it is currently being compelled by Plaintiff’s Motion To Compel

Discovery Responses And Production (Doc. No. 39). Moreover, the recent deposition testimony

by Mary Frances Lester and documents she produced further proves that Defendant never had

the rights to publish Fundamentals, therefore Defendant’s claim in point (2) “that it has rights in

the Work” is pure falsehood. Defendant does not have, and never had any rights in

Fundamentals.

       Last, Defendant claims to be a reliance party under §104A(d)(3) which Plaintiff’s

strongly contests. Even if we were to assume for hypothetical purposes that Defendant was a

reliance party, Defendant would still not have any rights in Fundamentals, but only the right to



	                                   2
     Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 2 of 12
continue to exploit the Work.1

              Plaintiff has alleged that Defendant willfully infringed its copyright rights in

Fundamentals. Plaintiff is the sole party with the copyright rights to Fundamentals. Discovery

is now completed (September 28, 2018), and Defendant did not produce any agreement

(executed or otherwise) that it has rights to Fundamentals, and any evidence of an agreement,

such as royalty payments to the copyright owner.

              Therefore, such “rights” argument by Defendant is irrelevant to Plaintiff’s motion to

designate non-sensitive, non-trade secret documents from attorneys eyes only AEO to

confidential, and accordingly should not be considered by the Court.


              III.           DEFENDANT CLAIMS THAT IT HAS FULLY RESPONDED TO PLAINTIFF’S
                             MAY 10, 2018 REQUEST

              Defendant in its response claims that it “did fully respond to Plaintiff’s May 10, 2018

request in Defendant’s June 26, 2018 letter” and states that “Plaintiff conveniently failed to

include in Plaintiff’s Second Motion to Compel Defendant’s entire June 26, 2018 response.”

(Doc. No. 69, p. 4) To support its claims, Defendant quotes both, the complete Request by

Plaintiff and the complete Response by Defendant. (Doc. No. 69, p. 5) Nevertheless, the

complete Response by Defendant does not answer the Request made by Plaintiff to “confirm

Documents SBPP-00650 - SBPP- 1379 are the final file,” i.e., the final version of the new re-

typeset edition of Fundamentals (“Re-typeset Draft”) Defendant made.

              Therefore, Defendant’s “June 26, 2018” argument is also irrelevant because it does not

address the designation of non-sensitive, non-trade secret documents from AEO to confidential,

and accordingly should not be considered by the Court.

																																																													
1
  104A(d)(3)(ii) – a reliance party may continue to exploit that derivative work for the duration of the restored
copyright if the reliance party pays to the owner of the restored copyright reasonable compensation for conduct
which would be subject to a remedy for infringement but for the provisions of this paragraph.


	                                         3
           Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 3 of 12
              IV.            DEFENDANT   CLAIMS     THAT  THE   RE-TYPESET    DRAFT  OF
                             FUNDAMENTALS (SBPP-00650 TO SBPP-1379) IS CONFIDENTIAL AND
                             PROPRIETARY BUSINESS INFORMATION.

              Defendant in its response made a statement that:


                       Defendant began taking steps to re-typeset the Work in 2011. Defendant’s Re-
                       typesettings include corrections made to the original translation. Defendant
                       ceased working on the Re-typesettings after this dispute arose with the Plaintiff
                       and never published the Re-typesettings. Defendant considers the Re-typesettings
                       to be proprietary information and a trade secret. Exhibit 2, Affidavit of John Conor
                       Gallagher, ¶¶ 13-14.
                       (Doc. No. 69, p. 6)

              By implementing corrections into the original 1955 Mercier Press edition “Original 1955

Edition” Defendant created a derivative edition “Re-typeset Draft”. Defendant has no right to

create a derivative or to publish it. Defendant’s statement supported by the sworn affidavit of its

Publisher John Conor Gallagher (N.C. State Bar No. 6625) that it considers the Re-typeset Draft

of Fundamentals “to be proprietary information and a trade secret” (Doc. No. 69, p. 5 and

Exhibit 2, Affidavit of John Conor Gallagher, ¶¶ 13-14.) shows the intentional misinterpretation

of the definition of “Trade secret” as defined by the North Carolina Trade Secrets Protection

Act2. Where is the “independent actual or potential commercial value” or the “economic value”

Defendant would make when, under the US Copyright Act it is not allowed to use the derivative

work it created?

              Plaintiff’ engaged two editors who worked over several years and made substantial

changes to the “Original 1955 Edition”, thoroughly proofread the work both in-house and by
																																																													
2
  N.C. Gen. Stat. § 66-152
   (3) “Trade secret” means business or technical information, including but not limited to a formula, pattern,
program, device, compilation of information, method, technique, or process that:
   a. Derives independent actual or potential commercial value from not being generally known or readily
ascertainable through independent development or reverse engineering by persons who can obtain economic value
from its disclosure or use; and
   b. Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.


	                                         4
           Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 4 of 12
contracted proofreader and submitted the new revised edition of Fundamentals for a ‘Nihil

Obstat’ and ‘Imprimatur’.3 Therefore Defendant’s claim that “Plaintiff’s only ‘need’ for this

unpublished version would be to use it to unfairly compete against Defendant” (Doc. No. 69, p.

5) and that “Plaintiff could use the [Re-typeset Draft] as a template by which to revise and make

corrections to its own version of the Work.” (Doc. No. 69, p. 7) is Defendant’s flight of fantasy.

              Defendant tries to further confuse matters by claiming that the proprietary nature of

Plaintiff’s master PDF file of the final published work “PDF Master” and Defendant’s unfinished

“Re-typeset Draft” are of equal value to each party. Plaintiff owns the copyright to the “Original

1955 Edition” and to the new derivative edition of Fundamentals published in 2018. Defendant’s

request to produce the “PDF Master” of the Fundamentals is like asking the Treasury to produce

a master plate for its $100 bill note instead of the note itself. If the “PDF Master” leaked on the

internet, whether deliberately or accidentally by any party handling the file, i.e., Plaintiff’s

attorney, Defendant’s attorney or Defendant, it would have devastating consequences for

Plaintiff’s ability to sell the work.

              The Pretrial Order and Case Management Plan (Doc. No. 20 p. 3) defines that “privileged

documents inadvertently produced may be ‘clawed back’ by the party that produced them within

14 days of being served with written notice of the inadvertent disclosure by the party who

received the document”. Defendant knew about its alleged “inadvertent release” since at May 10,
																																																													
3
   What are “imprimatur” and “nihil obstat” in Catholic books? (http://catholicstraightanswers.com/what-are-
imprimatur-and-nihil-obstat-in-catholic-book/)
    The review process would then begin with the author submitting the manuscript to the censor deputatus, who is
appointed by the bishop or other ecclesiastical authority to make such examinations. If the censor deputatus finds no
doctrinal error in the work, he grants a nihil obstat attesting to this. Translated as “nothing stands in the way,” the
nihil obstat indicates that the manuscript can be safely forwarded to the bishop for his review and decision.
    Similarly, a member of a religious community would submit his work to his major superior. If the work is found
free of doctrinal error, the major superior grants an imprimi potest, translated as “it is able to be printed.” With this
approval, the manuscript is then forwarded to the bishop for his review and decision.
If the bishop concurs that the work is free from doctrinal error, he grants an imprimatur. From the Latin imprimere,
meaning to impress or to stamp an imprint, imprimatur translates, “let it be printed.” Technically, this is the
bishop’s official declaration that the book is free from doctrinal error and has been approved for publication by a
censor.


	                                         5
           Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 5 of 12
2018 and it made a request on June 26, 2018 for the documents to be designated as for

“Attorneys’ Eyes Only”. (Doc. No. 47-3) and waited until September 25, 2018, i.e. three months

later to file for a Motion for a Protective Order (Doc. No. 68). See also Victor Stanley, Inc. v.

Creative Pipe, Inc., 250 F.R.D. 251, 258 (D.Md. 2008) (holding that there is a waiver of a

privilege and its protection with “inadvertent production [of attorney-client work product]

‘because once disclosed, there can no longer be any expectation of confidentiality.’”)

       In the recent deposition of Mary Frances Lester (“Witness”) on September 10 and 24,

2018, new documents relating to the preparation of Defendant’s Re-typeset Draft were produced

by the Witness: (i) An invoice listing all the corrections and changes made to Defendant’s Re-

typeset Draft (Exhibit 1) and (ii) email correspondence with Sebrina Higdon of TAN Books

dated November 29, 2012 (Exhibit 2) in which Sebrina Higdon states that “Fundamentals just

became a new priority (again!)” and that she was working on the Re-typeset Draft. This email

and Defendant’s statement that “Defendant ceased working on the Re-typesettings after this

dispute arose with the Plaintiff [i.e., March 22, 2013]…”(Doc. No. 69, p. 6) seems to be in direct

conflict with the document bates no. SBPP-00273 in which Defendant shows a screenshot of the

latest production file for Defendant’s Re-typeset Draft with a stamp date “Nov 30, 2012, 12:16

PM” (Exhibit 3).

       Plaintiff asked its editor to compare the Defendant’s Re-Typeset Draft to its Original

1955 edition to see what changes Defendant made to its Re-typeset Draft and created a list of the

editorial changes, (see Exhibit 4). While Plaintiff made over 600 changes that it has recorded in

its notes and at least the same amount that were implemented but not noted. Upon information

and belief it would appear that Defendant only made a mere 32 editorial changes to the Original

1955 Edition while also introducing new mistakes into its Re-Typeset Draft. (See Exhibit 4).




	                                   6
     Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 6 of 12
        The question is, why Defendant waited for so long to file the Motion for a Protective

Order that claims that “Plaintiff’s only ‘need’ for this unpublished version would be to use it to

unfairly compete against Defendant” (Doc. No. 69, p. 5) and that “Plaintiff could use the [Re-

typeset Draft] as a template by which to revise and make corrections to its own version of the

Work.” The editorial changes to Defendant’s Re-typeset Draft are minimal and Defendant’s

claims of trade secret and proprietary business information on Defendant’s Re-typeset Draft are

futile. Plaintiff has already published its edition of Fundamentals, which in terms of editorial and

corrections is substantially superior to Defendant’s Re-typeset Draft.

        It is not a coincidence that the Motion for a Protective Order comes only a day after the

deposition of Mary Frances Lester in which new evidence relating to Defendant’s Re-typeset

Draft was disclosed. By re-designating Defendant’s Re-typeset Draft as AEO, Plaintiff would

lose the ability to quickly analyze and cross-examine any testimonies relating to Re-typeset Draft

in the upcoming depositions of Defendant’s employees/contractors as such analyses requires an

expert and is not in the abilities of Plaintiff’s attorney.

        Consequently, Defendant’s “re-typeset draft” argument is also irrelevant because it is

being used by Defendant as a “shield” in its attempt to impair the use of evidence that shows its

continued and willful infringement of Plaintiff’s copyright rights, and accordingly such argument

should not be considered by the Court.

        V.      AEO – Documents Bates No. SBPP-03386 to SBPP-03392

             Defendant marked these seven pages as “Attorney Eyes Only” because they dealt
             with negotiations and financial arrangements with one of Defendant’s consultants,
             Mr. Madrid, who had only a tangential involvement with the Work. Defendant
             considers its confidential arrangements with consultants to be proprietary because
             Defendant’s competitors, such as Plaintiff, could use the information to negotiate
             better arrangements with Defendant’s consultants. (Doc. 69, p. 9)



	                                    7
      Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 7 of 12
             It is inconceivable that it took Plaintiff’s attorney more than ten minutes to review
             the seven pages; however, Defendant has had to expend considerable time
             responding to Plaintiff’s unwarranted motion. (Doc. 69, p. 9)

       If it only takes 10 minutes to review the seven pages, why did Defendant’s attorney in its

review of the files not realize that they do not relate to Plaintiff request in any way and were not

discoverable?

       VI.      AEO – Documents Bates No. SBPP-03084 to SBPP-03385

       On October 20, 2017, Plaintiff in its First Set of Written Discovery Requests made the

following request No 8 (“Request”)


             Provide all email correspondence of any sales prospect or customer (i.e., an
             inquirer) enquiring about Fundamentals and asking/seeking when Fundamentals
             will be back in stock/for sale. This Request also seeks TAN's responses to those
             inquirers for the period March 2011 - March 2014.

       Defendant in its Reply states that:

             Defendant reasonably understood Plaintiff’s request to be seeking all customer
             emails regarding the Work. (Doc. 69, p. 10)


             In response to Plaintiff’s May 10, 2018 letter, Defendant produced to Plaintiff on
             June 26, 2018, 302 pages which were wholesale and retail customer service emails
             asking about the Work, purchasing the Work and/or placing back orders for the
             Work (“Customer Emails”). Prior to producing the Customer Emails, Defence
             counsel reviewed the documents it received from Defendant and removed any
             emails that did not appear related to the Work. (Doc. 69, p. 10-11)




	                                   8
     Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 8 of 12
       (Doc. 61-4, p. 2)

       If Defendant reasonably understood Plaintiff’s request to be seeking all customer emails

regarding the Work, why it has only disclosed some emails? The latest email in the batch is

October 11, 2017 and since Defendant continues to sell Fundamentals as of the filing of this

Reply, it would have received more “Customer Emails” which were not included in the released

documents. The answer to the question is that Defendant’s attorneys had asked Defendant to

gather all of the emails in November 2017 and only disclosed those emails seven (7) months

later as a response to Plaintiff’s Motion to Compel Discovery Responses and Production from

Defendant (Doc. No. 39).

       On August 29, 2018, Defendant’s counsel, Natalie Potter, sent a letter to Plaintiff’s

counsel Mark Ishman, making the following offer


           If there are certain, specific, documents that you need to show your client that you
           would like us to redact, my client is willing to consider such a request, however,
           it is not willing to incur the hours of time and the associated expense to
           redact such information from all 300 plus pages of document without some further
           explanation as to why undergoing such an expense would be necessary. (Doc. No.
           61-3 p. 2)


       Subject to and without waiving any objections, Plaintiff redacted the only 41 pages that

relate to the initial Request Plaintiff made (“Requested documents”) out of the 302 pages of

documents produced by Defendant and sent it to Defendant for review on September 20, 2018.

Defendant’s counsel replied on the same day and he stated that:


	                                   9
     Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 9 of 12
              I am unable to address the issues raised in your email sent today at 4:38 pm
              regarding the De-Designation of AEO Documents. That is an issue that has been
              handled exclusively by Natalie, who is headed as we speak to a generally
              uninhabited island off the coast of Vancouver Island until sometime late next
              week, returning to Charlotte the following weekend. I don’t know her exact
              schedule but I am not expecting to hear from her anytime soon, but will ask her
              about this if we speak.


       On October 1, 2018 at 5:55 p.m., Plaintiff’s attorney received an email from Defendant’s

attorney that “[she] will review them as quickly as [she] can and get back to [me].” As of the

filing of this Reply, Plaintiff is still awaiting a response from Defendant on this issue.


       VII.      CONCLUSION

       Plaintiff seeks an order under Federal Rule of Civil Procedure 26(g) or Rule 37 requiring

Defendant to remedy what Plaintiff asserts is improper document designation, in bad faith and to

pay the costs incurred by Plaintiff as a result of this motion and the costs associated with

reviewing and analyzing Defendant’s improperly designated AEO documents.

       Respectfully submitted this 2nd day of October, 2018.

                                                   Attorneys for Plaintiff

                                                   /s/ Mark W. Ishman
                                                   Mark W. Ishman
                                                   N.C. State Bar No. 27908
                                                   ISHMAN LAW FIRM, P.C.
                                                   9660 Falls of Neuse Road, Box 138-350
                                                   Raleigh, North Carolina 27615
                                                   Telephone: (919) 468-3266
                                                   Email: mishman@ishmanlaw.com

                                                   Kristin G. Garris
                                                   N.C. State Bar No. 38767
                                                   TANNENBAUM HELPERN SYRACUSE &
                                                   HIRSCHTRITT LLP



	                                   10
     Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 10 of 12
                                     900 Third Avenue
                                     New York, New York 10022
                                     Tel: (212) 508-6783
                                     Email: garris@thsh.com




	                                  11
    Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 11 of 12
                                   CERTIFICATE OF SERVICE

          I, the undersigned attorney do hereby certify that I have served all parties in this action

    with a copy of this PLAINTIFF’S REPLY TO AND REFUTATION OF DEFENDANT’S

    RESPONSE TO PLAINTIFF’S MOTION TO COMPEL DEFENDANT TO CORRECT

    DESIGNATION OF NON-SENSITVE, NON-TRADE SECRET DOCUMENTS FROM

    ATTORNEYS’ EYES ONLY TO CONFIDENTIAL by electronically filing the same via

    Pacer and forwarding to the email addresses listed below:

          Jonathan E. Buchan, Jr, Esq.
          jbuchan@essexrichards.com
          Natalie Dawn Potter, Esq.
          npotter@essexrichards.com, hbadger@essexrichards.com
          Essex Richards, P.A.
          1701 South Blvd.
          Charlotte, NC 28203


          This the 2nd day of October, 2018.


                                                    Attorneys for Plaintiff

                                                    /s/ Mark W. Ishman
                                                    Mark W. Ishman
                                                    N.C. State Bar No. 27908
                                                    ISHMAN LAW FIRM, P.C.
                                                    9660 Falls of Neuse Road, Box 138-350
                                                    Raleigh, North Carolina 27615
                                                    Telephone: (919) 468-3266
                                                    Email: mishman@ishmanlaw.com

                                                    Kristin G. Garris
                                                    N.C. State Bar No.38767
                                                    TANNENBAUM HELPERN SYRACUSE &
                                                    HIRSCHTRITT LLP
                                                    900 Third Avenue
                                                    New York, New York 10022
                                                    Tel: (212) 508-6783
                                                    Email: garris@thsh.com



	                                     12
       Case 3:16-cv-00695-FDW-DCK Document 73 Filed 10/02/18 Page 12 of 12
